                                           Case 5:20-cv-00569-BLF Document 54 Filed 01/21/21 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     GARY WANG,                                          Case No. 20-cv-00569-BLF
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING IN PART AND
                                   9             v.                                          DENYING IN PART MOTION TO
                                                                                             DISMISS
                                  10     EHANG HOLDINGS LIMITED, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In this employment-related dispute, Plaintiff Gary Wang brings four claims against

                                  14   Defendants EHang Holdings Limited (“EHang Holdings”), Guangzhou EHang Intelligent

                                  15   Technology Co., LTD. (“EHang Intelligent Technology”), Huazhi Hu, Derrick Yifang Xiong,

                                  16   Shang-wen Hsiao, and Richard Jian Liu (collectively, “Defendants”). Defendants have filed a

                                  17   motion to dismiss Mr. Wang’s breach of contract, unpaid wages, and unfair competition claim

                                  18   (“UCL”). See Mot., ECF 45. The Court DENIES this motion as to Mr. Wang’s breach of contract

                                  19   and unpaid wages claims and GRANTS WITH LEAVE TO AMEND the motion as to Mr.

                                  20   Wang’s unfair competition claim.

                                  21          As a preliminary matter, Defendants’ argument that this Court lacks personal jurisdiction

                                  22   fails because it has been waived. Defendants needed to raise this defense in their prior motion to

                                  23   dismiss, but they did not do so. See American Ass’n of Naturopathic Physicians v. Hayhurst, 227

                                  24   F.3d 1104, 1106 (9th Cir. 2000) (“[a] fundamental tenet of the Federal Rules of Civil Procedure is

                                  25   that certain defenses under Fed. R. Civ. P. 12 must be raised at the first available opportunity or, if

                                  26   they are not, they are forever waived.”). This defense has been waived.

                                  27          The Court finds that Mr. Wang has adequately plead his breach of contract and unpaid

                                  28   wages claims against both parties. Regarding Defendant EHang GZ, the Court finds that Mr.
                                          Case 5:20-cv-00569-BLF Document 54 Filed 01/21/21 Page 2 of 3




                                   1   Wang has adequately plead that Ehang Intelligent Technology, as stated on his contract, is the

                                   2   same company as Guangzhou EHang Intelligent Technology Co., Ltd. Am. Compl. ¶¶ 13-15, ECF

                                   3   40. As to the unpaid wages claim under California Labor Code §§ 201, 203 et seq, Defendants’

                                   4   only argument is that Mr. Wang has failed to adequately allege that he was employed by EHang

                                   5   Intelligent Technology. Mot. 13. Because the Court has found that Mr. Wang has adequately plead

                                   6   this, the motion to dismiss the unpaid wages claim and breach of contract claim against EHang

                                   7   Intelligent Technology is DENIED.

                                   8           The Court also finds that Mr. Wang has adequately plead both claims against Defendant

                                   9   EHang Holdings under an agency theory at this stage of the case. Am. Compl. ¶¶ 12, 19-22, 29.

                                  10   When considering a motion to dismiss, the Court “accept[s] factual allegations in the complaint as

                                  11   true and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek

                                  12   v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Here, Mr. Wang alleges
Northern District of California
 United States District Court




                                  13   that he was assured by executives of EHang Holdings (who were also executives of EHang

                                  14   Intelligent Technology) that the shares promised in the employment agreement were restricted

                                  15   stock units in EHang Holdings. Accordingly, the motion to dismiss the unpaid wages claim and

                                  16   breach of contract claim against EHang Holdings is DENIED.

                                  17           The Court will GRANT Defendants’ motion to dismiss Mr. Wang’s UCL claim. Although

                                  18   this order is not based on Defendants’ argument in their motion, the Court sua sponte requested

                                  19   that parties address the Ninth Circuit’s recent ruling in Sonner v. Premier Nutrition Corp., 971

                                  20   F.3d 834, 844 (9th Cir. 2020). See Order, ECF 52. In Sonner, the Ninth Circuit made it clear that a

                                  21   plaintiff “must establish that [he] lacks an adequate remedy at law before securing equitable

                                  22   restitution for past harm under the UCL.” Sonner, 971 F.3d at 844. Mr. Wang acknowledged that

                                  23   he has not done that here, but he requests leave to amend.

                                  24           Based on the foregoing the Court DENIES the motion to dismiss the breach of contract and

                                  25   unpaid wages claims and GRANTS the motion to dismiss as to the UCL claim with leave to

                                  26   amend. Mr. Wang must file an amended complaint, along with a redlined version, by February 4,

                                  27   2021.

                                  28
                                                                                        2
                                          Case 5:20-cv-00569-BLF Document 54 Filed 01/21/21 Page 3 of 3




                                   1          IT IS SO ORDERED.

                                   2

                                   3   Dated: January 21, 2021

                                   4                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   5                                        United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             3
